Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Status
1.	This is in response to application filed on 4/17/2020 in which claims 1-20 are presented for examination.

Information Disclosure Statement
2.	 The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

        The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


          Claims 1-9 and 11-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dasilva et. al., (US 2010/0289662), (hereinafter, Dasilva) in view of Glatfelter et al., (US 2017/0337820), (hereinafter, Glatfelter).
					
Regarding claim 1, Dasilva discloses a method of monitoring user (= worker 104) location relative to a vehicle (= equipment 100) in an industrial setting (see, [0101 and 0109]) comprising:
 at a controller: responsive to a proximity of the vehicle to a user mobile device being less than a threshold proximity, effecting an annunciation mode at the user mobile device (= processor 128 calculates distance 140 between first and second transceivers 102 and 106; and the processor 128 compares the distance 140 to a pre-defined threshold distance; if the distance 140 is less than the predefined threshold, that is within the reaction zone, the processor 128 causes the movement of equipment 100 to stop by, emitting a stop signal 132; transceiver 102 may optionally transmits a further signal to transceiver 106 to activate an alarm see [0107]).
Dasilva explicitly fails to disclose the claimed limitations of: “when the user mobile device is outside of a pedestrian zone defined by a perimeter”.
Glatfelter, which is an analogous art equivalently discloses the claimed limitations of: “when the user mobile device is outside of a pedestrian zone defined by a perimeter” (= individual 110 may be working within the areas 102 and 10, including walking within the areas 102 and 104 or operating equipment, such as forklift 112 that is within or be heading towards one of the areas 102 and 104, see [0024]; and red warning projection marking in area 102 and yellow careful projection marking in area 104 markings, see [0025]).
            Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Glafleter with Dasilva for the benefit of achieving a collision avoidance system that provides anticipatory collision avoidance with respect to individual that are paying attention and individuals that are not paying attention in high-density factory environment. 

Regarding claim 2, as mentioned in claim 1, Dasilva explicitly fails to disclose the method, wherein the perimeter comprises a perimeter wire disposed about the pedestrian zone, the method further comprising: at the perimeter wire, emitting a perimeter wireless signal; and at the user mobile device, receiving the perimeter wireless signal.
	However, Glatfelter, which is an analogous art equivalently discloses the method, wherein the perimeter comprises a perimeter wire disposed about the pedestrian zone, the method further comprising: at the perimeter wire, emitting a perimeter wireless signal; and at the user mobile device, receiving the perimeter wireless signal 
(= projection device 114 may be positioned in different location; and may be configured as light emitting device to a floor pathway and to provide warning indicia to the moving objects, see [0031]; whereby device 114 is being associated with the “ perimeter wire”).
           Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Glatfelter with Dasilva for the benefit of achieving a collision avoidance system that provides anticipatory collision avoidance with respect to individual that are paying attention and individuals that are not paying attention in high-density factory environment. 

Regarding claim 3, as mentioned in claim 2, Dasilva explicitly fails to disclose that the method further comprising: at the user mobile device, in response to receiving the perimeter wireless signal, determining if the user mobile device is outside of the pedestrian zone.  
	However, Glatfelter, which is an analogous art equivalently disclose that the method further comprising: at the user mobile device, in response to receiving the perimeter wireless signal, determining if the user mobile device is outside of the pedestrian zone (= projection device 114 may be positioned in different location; and may be configured as light emitting device to a floor pathway and to provide warning indicia to the moving objects, see [0031]).
         Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Glatfelter with Dasilva for the benefit of achieving a collision avoidance system that provides anticipatory collision avoidance with respect to individual that are paying attention and individuals that are not paying attention in high-density factory environment. 

Regarding claim 4, as mentioned in claim 1, Dasilva further discloses that the method further comprising: at the vehicle, emitting a vehicular wireless signal; and at the user mobile device, receiving the vehicular wireless signal (= first and second transceivers 102 and 106 may be adapted to transmit and receive first and second signals represented generally at 108 and 110 respectively, see [0101]).  

Regarding claim 5, as mentioned in claim 4, Dasilva further discloses the method wherein effecting the annunciation mode comprises effecting the annunciation mode in response to receiving the vehicular wireless signal (= first transceiver 102 may optionally transmits a further signal to the transceiver 106 to activate an alarm on the second transceiver to alert the wearer to the presence a dangerous condition, see [0107]).  

Regarding claim 6, as mentioned in claim 4, Dasilva further discloses that the method further comprising: in response to receiving the vehicular wireless signal, processing the vehicular wireless signal to obtain a determined proximity of the vehicle to the user mobile device, wherein effecting the annunciation mode comprises effecting the annunciation mode in response to the determined proximity of the vehicle to the user mobile device being less than the threshold proximity (= processor 128 compares the distance 140 to a pre-defined threshold distance; if the distance 140 is less than the predefined threshold, that is within the reaction zone, the processor 128 causes the movement of equipment 100 to stop by, emitting a stop signal 132; transceiver 102 may optionally transmits a further signal to transceiver 106 to activate an alarm see, [0107]).

Regarding claim 7, as mentioned in claim 1, Dasilva further discloses that the method wherein in the annunciation mode, the user mobile device is adapted to effect at least one of a visual annunciation, an audible annunciation, and a haptic annunciation 
(= activate an alarm, see [0107] ); and alarm including audible warning, see, [0091 and 0095]).

Regarding claim 8, as mentioned in claim 1, Dasilva explicitly fails to disclose that the method further comprising: in response to the proximity of the vehicle to the user mobile device being less than the threshold proximity when the user mobile device is outside of the pedestrian zone defined by the perimeter, effecting a vehicle annunciation mode at the vehicle.
	However, Glatfelter, which is an analogous art equivalently discloses that the method further comprising: in response to the proximity of the vehicle to the user mobile device being less than the threshold proximity when the user mobile device is outside of the pedestrian zone defined by the perimeter, effecting a vehicle annunciation mode at the vehicle (see [0061]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Glatfelter with Dasilva for the benefit of achieving a collision avoidance system that provides anticipatory collision avoidance with respect to individual that are paying attention and individuals that are not paying attention in high-density factory environment. 

Regarding claim 9, as mentioned in claim 8, Dasilva further discloses that the method further comprising: in response to the proximity of the vehicle to the user mobile device decreasing at a rate of change exceeding a threshold rate of change when the user mobile device is outside of the pedestrian zone defined by the perimeter, effecting an autonomous braking mode at the vehicle (= stopping the movement of the equipment, see [0026]).  
 
Regarding claim 11, Dasilva discloses a method of monitoring user(= worker 104)  location relative to a vehicle (= equipment 100) in an industrial setting comprising: at a controller:
 responsive to a proximity of the vehicle to a user mobile device decreasing at a rate of change exceeding a threshold rate of change, effecting an autonomous braking mode at the vehicle to reduce a speed of the vehicle (= processor 128 calculates distance 140 between first and second transceivers 102 and 106; and the processor 128 compares the distance 140 to a pre-defined threshold distance; if the distance 140 is less than the predefined threshold, that is within the reaction zone, the processor 128 causes the movement of equipment 100 to stop by, emitting a stop signal 132, see [0107]).
Dasilva explicitly fails to disclose the claimed limitations of: “when the user mobile device is outside of 15WO 2019/078817PCT/US2017/056863 a pedestrian zone defined by a perimeter”.
However, Glatfelter, which is an analogous art equivalently discloses the claimed limitations of: when the user mobile device is outside of 15WO 2019/078817PCT/US2017/056863 a pedestrian zone defined by a perimeter (= individual 110 may be working within the areas 102 and 10, including walking within the areas 102 and 104 or operating equipment, such as forklift 112 that is within or be heading towards one of the areas 102 and 104, see [0024]; and red warning projection marking in area 102 and yellow careful projection marking in area 104 markings, see [0025]).
            Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Glatfelter with Dasilva for the benefit of achieving a collision avoidance system that provides anticipatory collision avoidance with respect to individual that are paying attention and individuals that are not paying attention in high-density factory environment. 

Regarding claim 12, as mentioned in claim 11, Dasilva explicitly fails to disclose that the method further comprising: in response to the proximity of the vehicle to the user mobile device decreasing at a rate of change exceeding the threshold rate of change when the user mobile device is outside of the pedestrian zone defined by the perimeter, effecting a vehicle annunciation mode at the vehicle.  
	However, Glatfelter, which is an analogous art equivalently discloses that the method further comprising: in response to the proximity of the vehicle to the user mobile device decreasing at a rate of change exceeding the threshold rate of change when the user mobile device is outside of the pedestrian zone defined by the perimeter, effecting a vehicle annunciation mode at the vehicle (see, [0061]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Glatfelter with Dasilva for the benefit of achieving a collision avoidance system that provides anticipatory collision avoidance with respect to individual that are paying attention and individuals that are not paying attention in high-density factory environment. 

Regarding claim 13, as mentioned in claim 12, Dasilva further discloses that the method further comprising: in response to the proximity of the vehicle to the user mobile device decreasing at a rate of change exceeding the threshold rate of change, effecting a device annunciation mode at the user mobile device(see [0107; 0091 and 0095]).
Dasilva explicitly fails to disclose the claimed limitations of: “when the user mobile device is outside of the pedestrian zone defined by the perimeter,
However, Glatfelter, which is an analogous art equivalently discloses the claimed limitations of: when the user mobile device is outside of the pedestrian zone defined by the perimeter (= individual 110 may be working within the areas 102 and 10, including walking within the areas 102 and 104 or operating equipment, such as forklift 112 that is within or be heading towards one of the areas 102 and 104, see [0024]; and red warning projection marking in area 102 and yellow careful projection marking in area 104 markings, see [0025]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Glatfelter with Dasilva for the benefit of achieving a collision avoidance system that provides anticipatory collision avoidance with respect to individual that are paying attention and individuals that are not paying attention in high-density factory environment. 

4.       Claims 14-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over 
Dasilva e in view of Vijaya Kumar et al., (US 2017/0355377), (hereinafter, Kumar).

Regarding claim 14, Dasilva discloses a system for monitoring user activity in an industrial setting comprising: 
a plurality of user mobile devices (= multiple tags/multiple workmen, see [0086 and 0079]); and
 a controller in communication with the plurality of user mobile devices (= signal coming from tag 10 is received at processor 30, see [0084]);
 wherein an individual user mobile device of the plurality of user mobile devices includes:
 a programmable memory adapted to store a unique user identifier (= RFID encoded data read from tag 10, such as a unique identifier, see [0085 and 0036]);
an annunciation controller adapted to effect an annunciation at the user mobile device (= tags includes alarms, see [0032]).
Dasilva explicitly fails to disclose the claimed limitations of: 
“a biometric sensor adapted to sense a user physiological state; and 
a communication controller adapted to effect wireless communication between the user mobile device and the controller, wherein the wireless communication includes the unique user identifier and the user physiological state”.  
However, Kumar, which is an analogous art equivalently discloses the claimed limitations of: “a biometric sensor adapted to sense a user physiological state (= mobile or local computing devices 34 include sensor subsystems 360; and biometric sensor 328 such as driver-temperature sensor, see [0092-0093]); and 
a communication controller adapted to effect wireless communication between the user mobile device and the controller, wherein the wireless communication includes the unique user identifier and the user physiological state”(= vehicle 10 includes sub-system 30 for communicating with mobile or local computing device 34, see [0026 and 0066]; and sub-system 30 includes identification signals from mobile devices, see [0117]; and inputs from sensor system 60 includes vehicle occupants heart rate, see [0119-120]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Kumar with Dasilva for the benefit of achieving a communication system that includes a mechanism for analyzing driver fitness to drive. 

Regarding claim 15, as mentioned in claim 14, Dasilva explicitly fails to disclose the system wherein the user physiological state is at least one of a user heart rate and a user temperature.
However, Kumar, which is an analogous art equivalently discloses the system wherein the user physiological state is at least one of a user heart rate and a user temperature (see, [0120]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Kumar with Dasilva for the benefit of achieving a communication system that includes a mechanism for analyzing driver fitness to drive.

Regarding claim 16, as mentioned in claim 14, Dasilva further discloses the system, wherein the annunciation is at least one of a visual annunciation, an audible annunciation, and a haptic annunciation (see, [0032]).  

Regarding claim 17, as mentioned in claim 14, Dasilva explicitly fails to disclose the system wherein in response to the user physiological state exceeding a user physiological threshold, the annunciation controller is adapted to effect the annunciation at the user mobile device and the communication controller is adapted to send the unique user identifier and the user physiological state to the controller.  
However, Kumar, which is an analogous art equivalently discloses the wherein in response to the user physiological state exceeding a user physiological threshold, the annunciation controller is adapted to effect the annunciation at the user mobile device and the communication controller is adapted to send the unique user identifier and the user physiological state to the controller (see, [0199-200]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Kumar with Dasilva for the benefit of achieving a communication system that includes a mechanism for analyzing driver fitness to drive.

Regarding claim 18, as mentioned in claim 14, Dasilva further discloses the system, wherein the communication controller is adapted to pair the user mobile device with the controller when the user mobile device is disposed at or within a predefined proximity of the controller to enable the wireless communication therebetween (see, [0019]).  

 Regarding claim 19, as mentioned in claim 18, Dasilva further discloses the system, wherein the annunciation controller is adapted to effect the annunciation at the user mobile device in response to a wireless signal received at the user mobile device from the controller when the user mobile device is paired with the controller (see, [0019]).  

Allowable Subject Matter
5.	Claims 10 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

                                                  CONCLUSION 
6.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwasi Karikari whose telephone number is  
571-272-8566.The examiner can normally be reached on M-Sat (6am – 10pm).
          If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Appiah can be reached on 571-272-7904.
         The fax phone number for the organization where this application or proceeding is assigned is 571-273-8566. 
           
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Kwasi Karikari/
Primary Examiner: Art Unit 2641.